       Case 3:17-cv-00876-LC-HTC Document 41 Filed 01/06/21 Page 1 of 2


                                                                         Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



VANCE AURIS MCMILLAN,
       Petitioner,

v.                                                     Case No. 3:17cv876-LC-HTC

MARK S INCH,
       Respondent.

______________________/

                                      ORDER

       The magistrate judge issued a Report and Recommendation on October 8,

2020 (ECF No. 35).          The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

the timely filed objections.

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.     The magistrate judge’s Report and Recommendation (ECF No. 35) is

adopted and incorporated by reference in this order.


Case No. 3:17cv876-LC-HTC
       Case 3:17-cv-00876-LC-HTC Document 41 Filed 01/06/21 Page 2 of 2


                                                                             Page 2 of 2

       2.     The amended petition under 28 U.S.C. § 2254, challenging the

conviction in State v. McMillan, 2013-CF-0729, in the First Judicial Circuit, in and

for Santa Rosa County, Florida, ECF Doc. 7, is DENIED without an evidentiary

hearing.

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 6th day of January, 2021.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv876-LC-HTC
